Case 1:19-cr-00099-TSE Document 146 Filed 05/19/21 Page 1 of 1 PagelD# 579

UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA

Alexandria Division

UNITED STATES OF AMERICA, )

)

v. )
) Case No. 1:19-¢r-99-TSE

CHRISTOPHER WARREN LAPP, )

)

Defendant. )

ORDER

 

Upon the unopposed Motion of the Defendant, now deceased, by counsel, to dismiss and
abate the indictments and all proceedings in this criminal prosecution, it is hereby
ORDERED that Indictment and all proceedings in this matter are void ah initio and

therefore abated and dismissed.

 

Alexandria, Virginj

-
Date: J / 2,
